MEMORANDUM**
Washington state prisoner Robert L. Brown appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging constitutional violations associated with the Washington State Court of Appeals’ dismissal of his untimely habeas corpus petition. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The sole defendant named in this action is David Ponzoha, the Clerk of the Washington State Court of Appeals Division Two. Brown alleges that Ponzoha violated his civil rights by filing the order that dismissed his habeas petition. The district court properly dismissed Brown’s action because court clerks have absolute quasi-judicial immunity when they perform tasks that are an integral part of the judicial process. See Mullís v. United States Bankr. Court, 828 F.2d 1385, 1390 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.